Citation Nr: 0925347	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to May 
1992, to include service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Columbia, South Carolina, which denied service connection for 
a respiratory disability, to include as due to an undiagnosed 
illness.

The Veteran testified before the undersigned at a 
videoconference hearing in August 2004.  A transcript of that 
hearing is of record.

The Board remanded this appeal for further development in 
January 2005, June 2006, and July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she has a current respiratory 
condition as a result of her Persian Gulf War service.  

Service treatment records show the Veteran was seen in 
December 1987 for cold and flu-like symptoms, diagnosed as 
bronchitis.  The treatment note indicates the Veteran was a 
"4-pack year" smoker.  In April 1988, the Veteran was 
treated for an infected throat, diagnosed as a viral 
syndrome.  In May 1988, she was diagnosed with an upper 
respiratory infection.  Service records also reflect a 
recurrent complaint of chest pain and shortness of breath 
with exertion, diagnosed as costochondritis.  The Veteran 
underwent a surgical resection of the xyphoid process in an 
attempt to alleviate the chest pain symptoms.  There is no 
other treatment for a chronic respiratory condition in the 
service records, and a chest X-ray in February 1992 was 
normal.  The March 1992 separation examination was also 
negative for a chronic respiratory condition, but noted that 
the Veteran smoked between 4-5 cigarettes daily.

During a June 1992 post-service VA examination, the Veteran 
complained of tenderness of the costochondral junction and 
deep pain with aspiration.  Her lungs were clear to 
auscultation.  The examiner diagnosed severe costochondritis.  
During pulmonary function tests in February 1995, the Veteran 
reported a history of cough and dyspnea for the past 3 years.  
At an April 1996 VA examination, the Veteran reported having 
severe chest pain that increased with coughing, laughing, and 
deep respiration.  On examination, her lungs were clear, 
bilaterally.  The diagnosis was severe costochondritis.

At a December 1995 Persian Gulf War registry examination, the 
Veteran reported that her symptoms of chest pain and dyspnea 
began in Kuwait.  The examination report indicates that she 
was pregnant during her service in the Gulf War.  On 
examination her lungs were clear.  Private treatment records 
show continued complaints of sore throat and fever in 
November 1998.  The diagnosis was allergies or viral 
syndrome.

A June 2001 VA treatment record reflects a finding of tobacco 
abuse.  Treatment records dated throughout October 2001 show 
complaints of sore throat, chills, sweating, congestion, and 
productive cough with brownish phlegm.  The clinical 
assessments included cold symptoms; known lupus; and co-
worker with strep.  These symptoms are noted again in 
December 2001; no diagnosis was provided.

Beginning in February 2002, VA treatment records include the 
Veteran's report that she was exposed to oil well fires 
during Desert Storm.  She presented with symptoms of cough, 
with sputum streaked with black material.  She noted that 
these symptoms had persisted since her Gulf War service.  A 
February 2002 chest X-ray was abnormal.  Clinical findings 
were significant for a 16-year history of tobacco abuse, and 
a 10-year post-military history of employment in a car 
dealership parts department.  The April 2002 clinical 
impression was "cough of unknown etiology with normal PFTs 
and chest X-ray."  
 
VA treatment records in August 2002 include a diagnosis of 
chronic bronchitis and reveal that the Veteran had recently 
stopped smoking.  In November 2002, the Veteran was diagnosed 
with pulmonary hypertension (now service-connected).  A 
January 2004 treatment record from the pulmonary clinic shows 
a diagnosis of possible reactive airway disease and mild 
pulmonary hypertension.  Additional testing by the clinic in 
November 2004 confirmed that there was no evidence of a 
cardiopulmonary disease, specifically pulmonary hypertension.  
Spirometry was normal.  Additional VA records throughout 2004 
and 2005 continue to show complaints of productive cough, 
dyspnea and chest pain/tightness (associated with 
costochondritis) and findings of probable reactive airway 
disease.
 
During a February 2005 VA examination for lupus, a VA 
physician noted that the Veteran's reactive airway disease 
was but one of the many symptoms of the lupus erythematous 
disorder.  The physician further commented that the lupus 
symptoms appeared to have initially begun in service, 
approximately in 1988.  In a November 2005 addendum opinion, 
the examiner reiterated that the Veteran's service records 
reflected some flu-like symptoms dating back to 1987 even 
though the auto-immune disorder [lupus] was not diagnosed at 
the time.

At a March 2007 VA respiratory examination, a VA examiner 
rendered a diagnosis of "chronic bronchitis on medication 
for control," but noted that this diagnosis was provided 
only because it was listed on the code sheet used by the RO 
to schedule the examination.  The examiner also opined that 
it was "less likely that the Veteran had a respiratory 
condition which had its onset in service" because there was 
no evidence of treatment for a respiratory condition in 
service.  

Treatment notes from the VA pulmonary clinic show diagnoses 
of asthma beginning in March 2008.

In an August 2008 addendum, the VA examiner stated that the 
Veteran did not have a current diagnosis of bronchitis.  The 
examiner opined that based on the Veteran's current treatment 
and the symptoms she reported; the Veteran more than likely 
had reactive airway disease.  The examiner also noted that a 
diagnosis of asthma was recently made in March 2008.  In yet 
another addendum, the examiner opined that this respiratory 
disorder was less likely than not associated with military 
service, as there was no evidence of treatment for a 
respiratory condition in service. 

Inasmuch as the Veteran's Form DD 214 reflects service in the 
Southwest Theater of Operations during the Persian Gulf War, 
she is a Persian Gulf War veteran within the meaning of the 
applicable statute and regulation.  The question remains, 
however, as to whether the record presents a basis for 
concluding that her claimed respiratory disorder is a 
manifestation of an undiagnosed illness or qualifying chronic 
disability associated with the Veteran's Persian Gulf War 
service.

The Board notes that this case has been remanded three times 
for a medical opinion on this question.  However, the recent 
opinion and addendums proffered by the VA nurse practitioner 
that "it less is likely that the Veteran has a respiratory 
condition which had its onset in service" are inadequate 
because they are based upon the faulty premise that the 
service treatment records contained no evidence of treatment 
for a respiratory condition in service.  As indicated, 
service treatment records reflect diagnoses of bronchitis; an 
infected throat, diagnosed as a viral syndrome; and an upper 
respiratory infection.  The Veteran has also reported a 
continuity of similar respiratory symptoms since separating 
from service.

A medical opinion based solely on the absence of 
documentation in the record is inadequate; an examiner must 
take into account a Veteran's reports of injuries and 
symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23(2007).  
Also, when VA undertakes to examine a veteran, VA is 
obligated to ensure that that examination is adequate.  See 
Barr v. Nicholson, 21. Vet. App. 303 (2007).  For these 
reasons, the Board finds that a remand for a new examination 
and opinion based upon a thorough review of the evidentiary 
record would be most beneficial. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined 
by a physician with appropriate expertise 
to determine the nature and etiology of 
any current disability of respiratory 
system.  The claims folders and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  All 
indicated tests and studies should be 
conducted.  The claims folder should also 
be made available to the examiner for 
review before the examination.  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the physician 
should determine whether any current 
disabilities of the respiratory system can 
be ascribed to a diagnosed illness (i.e. 
asthma, reactive airway disease, chronic 
bronchitis, etc.); and if so, whether it 
is at least as likely as not (a 50 percent 
or better probability) that such disorder 
had its onset in service or is the result 
of a disease or injury in active service.  

If there are objective signs or symptoms 
of a respiratory condition that cannot be 
ascribed to a diagnosed illness, the 
examiner should describe all 
symptomatology associated with those signs 
or symptoms.  

The rationale for the opinion must be 
provided.  The physician is advised that 
the Veteran is competent to report her 
history and that her reports must be 
considered in formulating the requested 
opinion.   

2.  If any benefit on appeal remains 
denied, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

